Order entered November 13, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01313-CV

                            MD MOSTAFA KAMAL, Appellant

                                              V.

                               MASUMA KHATUN, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. CV18-00547-V

                                          ORDER
       Before the Court is Dallas County District Clerk Felicia Pitre’s November 12, 2018

request for extension of time to file record. We GRANT the request and ORDER the clerk’s

record be filed no later than November 28, 2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE